Exhibit 10.19

 

 

 

 

 

SERVICE AGREEMENT

 

 

 

 

 

entered into by and between

 

 

 

 

 

 

 

 

Medex GmbH

—           a limited liability company under German law —

represented by its [shareholders’ meeting]

 

 

 

—           hereinafter referred to as the “Company” —

 

 

 

and

 

 

 

Dr. Georg Landsberg

 

 

--------------------------------------------------------------------------------


 

On the date of execution of this Agreement Dr. Landsberg is appointed managing
director of the Company.  To the extent as provided below in Article 9.1, this
Agreement shall regulate the employment relationship between the Company and
Dr. Landsberg.

 

Article 1

Area of Responsibility

 

 

1.               Dr. Landsberg shall continue his work as managing director of
the Company.  The distribution of tasks and responsibilities shall result from
the Schedule of Responsibilities of the Management of the Company.  The Schedule
of Responsibilities may be amended at any time to reflect the development of the
Company, as well as its operational requirements.  Within this context,
currently Dr. Landsberg shall be responsible for Continental Operations.  He
shall report to the Managing Director of Smiths Medical International, currently
Mr. Martin Jamieson.

 

2.               Dr. Landsberg shall perform his duties and responsibilities in
compliance with all statutory provisions, in particular in compliance with the
German “GmbH-Gesetz” (Limited Liabilities Companies Act), as well as the
Articles of Association of the Company and the By-laws for the Management, as
amended from time to time, and devote all his efforts, professional know-how,
and experience to the Company.

 

Dr. Landsberg represents the Company alone and is exempt from the restrictions
imposed by section `181 of the (German) “BGB” [Civil Code].  The Company
reserves the right at any time to appoint further managing directors and to
establish a different arrangement regarding the Company’s representation.

 

3.               Upon the Company’s request, Dr. Landsberg shall also assume
further responsibilities in enterprises affiliated with the Company, as a
managing board member, managing director, supervisory board member, or similar
executive officer.  Dr. Landsberg further shall join and assume responsibilities
in trade associations and similar organizations, to the extent this is
considered to be in the best interest of the Company.  Except as otherwise
agreed upon by the parties hereto, the assumption of such responsibilities shall
not establish any additional employment contract or service agreement.

 

In the event that Dr. Landsberg receives any separate compensation for holding
such positions and offices, such compensation shall be set off against the
compensation payable under the terms of this Service Agreement.

 

Dr. Landsberg shall resign from all of the aforementioned positions and offices
whenever the Company’s shareholders’ meeting so requests, at the latest upon his
ceasing to be employed by the Company (whether upon termination of his
employment, resignation, retirement, or upon his being released from his work
for the Company.)

 

 

--------------------------------------------------------------------------------


 

Article 2

Compensation

 

 

1.               Dr. Landsberg shall receive the following compensation for his
services:

 

a)              An annual salary in the gross amount of €234,000.00 (in words:
Euro two hundred thirty-four thousand), payable in 12 equal installments, at the
end of each month;

 

b)             A one-time bonus, payable shortly after Smiths Group plc
announces its results for the year ended 31 July 2005, of a maximum of 50% of
base salary, pro-rated for the period from the date this Agreement becomes
effective, according to Article 9.1 — until 31 July 2005, depending on
performance against agreed objectives;

 

 

c)              Effective 1 August 2005, an annual bonus agreement will be
offered according to the Smiths Medical bonus arrangements that can be amended
from time to time, and in the sole discretion of the shareholders’ meeting.  The
bonus, if any, will amount to a maximum of 50% of base salary and would be
payable shortly after Smiths Group plc announces its results for that year.  The
bonus arrangements will depend on the performance of Smiths Medical as a whole
and the successful completion of personal objectives agreed with Dr. Landsberg.

 

2.               To induce Smiths Group plc’s affiliates to enter into the
transactions contemplated by the Agreement and Plan of Merger dated as of
5 December 2004 (the “Merger Agreement”), by and among the Smiths Medical Holdco
Limited, Forest Acquisition Corp., MedVest Holdings Corporation (“MedVest”), and
each of the individual stockholders of MedVest signatories to the Merger
Agreement, and OEP MedVest LLC, as representative on behalf of the stockholders
of MedVest, for which you will receive substantial benefit, you and the Company
hereby agree that (a) the benefits (the “Control Payments”) under Section (c) of
the Severance and Non-Compete Agreement dated 21 May 2003 (the “Existing
Agreement”) between Dr. Landsberg and Medex Inc., (b) the remaining payments to
be made in accordance with Section 7 of the Existing Agreement (the “Compete
Payment”), and (c) your bonus for the 2004 fiscal year (the “Bonus Payment,” and
together with the Change in Control Payment and the Compete Payment, the
“Transition Payments”) shall be paid in accordance with Section 3 below.  You
hereby agree that you will not be entitled to receive the Compete Payment or the
Bonus Payment if you voluntarily terminate your employment during the Transition
Period (as defined in Section 3 below), and you will not be entitled to receive
the Change in Control Payment if you voluntarily terminate your employment
before the first anniversary of the closing (the “Closing”) of the transactions
contemplated by the Merger Agreement.

 

3.               The “Transition Period” shall be the period beginning on the
Closing and ending on 31 December 2005.  The Company shall pay in full the
Compete Payment and the Bonus Payment, plus interest thereon at the prime rate
as published in the Eastern edition of the Wall Street Journal from the Closing
to the date of payment, on the earlier of (i) the date the Company terminates
your employment, (ii) the date you terminate your employment for Good Reason (as
defined below) or on account of your death or disability, or (iii) 31 December
2005, so long as you remain employed with the Company during the entire
Transition Period.  “Good Reason” shall mean (A) a material breach by the

 

 

--------------------------------------------------------------------------------


 

Company of any material obligation under this Agreement that is not curable or
that is not cured within thirty days after written notice thereof by
Dr. Landsberg to the Company, or (B) relocation of Dr. Landsberg from the
present metropolitan area of employment, without Dr. Landsberg’s consent.  The
company shall pay in full the Change in Control Payment on the earlier of
(i) the date the Company terminates your employment, (ii) the termination of
your employment for Good Reason or on account of your death or disability, or
(iii) the first anniversary of the Closing so long as you remain employed with
the Company during the entire twelve month period following the Closing.  For
the duration of your employment with the Company following the first anniversary
of the Closing, the provisions s set out in this Agreement shall apply.

 

4.               The compensation provided for in Article 2.1 above shall be
deemed full consideration for all services performed under this Service
Agreement, including any services Dr. Landsberg may for operational reasons be
required to perform outside the Company’s regular business hours.

 

5.               The compensation shall be reviewed annually in accordance with
Smiths Medical’s policies.  This does not constitute any entitlement of
Dr. Landsberg to a pay rise.

 

6.               To the extent that not otherwise stipulated in this Article 2,
the compensation stipulated herein shall be payable on a pro-rata basis if this
Service Agreement does not subsist for a full twelve months in any given
calendar year.

 

7.               The assignment or pledging of claims of compensation hereunder
shall be subject to the prior written approval of the shareholders’ meeting.

 

 

Article 3

Benefits in Kind; D&O Insurance

 

 

1.               The Company shall provide Dr. Landsberg with a company car of a
class customary for similarly situated executives for both professional and
private use.  The Company shall pay all costs, including insurance premiums,
motor vehicle taxes, cost of repairs, fuel, oil, etc., incurred in connection
with the maintenance and use of the vehicle.

 

Except from his spouse living in a common household, nobody besides
Dr. Landsberg is authorized to drive the company car.  Dr. Landsberg hereby
waives any and all claims against the Company which may accrue to him, his
family members, or any third parties in connection with the private use of the
Company car, and agrees to indemnify the Company from or against any and all
claims brought against the Company by family members or third parties, to the
extent that such claims are not covered by the insurance policies taken out with
regard to the Company car.

 

The Company shall also provide a mobile phone for Dr. Landsberg’s use on
business.

 

2.               The Company shall reimburse Dr. Landsberg for all reasonable
expenses incurred within the scope of his employment upon presentation of a
voucher indicating the amount and business purpose and supported by appropriate
documentation, subject however, to the Company’s guidelines, if any, as
applicable from time to time and in compliance with applicable tax laws.

 

 

--------------------------------------------------------------------------------


 

3.               The Company shall provide reasonable and adequate coverage for
the benefit of Dr. Landsberg under Smiths Group’s D&O policy, provided coverage
under such D&O insurance is commercially available and can be obtained at
reasonable costs.

 

4.               Dr. Landsberg shall be responsible for all wage taxes payable
on benefits in kind provided by the Company.

 

 

Article 4

Prevention from Work

Continued Payment of Compensation in the Event of Illness or Accident

 

 

1.               In the event that he is prevented from the performance of his
duties for a considerable period of time, Dr. Landsberg shall inform the
shareholders’ meeting without undue delay, also stating the reasons for such
incapacity.

 

2.               In the event of his temporary disability due to illness,
accident, or any other cause not due to the fault of Dr. Landsberg,
Dr. Landsberg shall be entitled to continued payment of compensation in the
amounts stipulated in Article 2.1 lit. a) of this Service Agreement for an
uninterrupted period of three months or until termination of this Service
Agreement, whichever occurs first.

 

 

Article 5

Vacation

 

Dr. Landsberg shall be entitled to a vacation of 30 working days per calendar
year.  For the purposes of this provision, “working day” shall mean all business
days with the exception of Saturdays.  The duration and dates of such vacation
shall be coordinated with the other managing directors, if any, and agreed to by
the shareholders’ meeting.  The vacation days that have accrued during any one
vacation year shall be used by March 31 of the following year, otherwise they
shall be forfeited.

 

 

Article 6

Secondary Employment / Non-Compete / Conflicts of Interest

 

1.               Any secondary employment, whether compensated or uncompensated,
that could affect the interests of the Company shall require the prior approval
of the shareholders’ meeting.  The foregoing shall apply, mutatis mutandis, if
Dr. Landsberg assumes any responsibilities on supervisory boards, advisory
boards, or similar bodies of enterprises not affiliated with the Company.  In
case of doubt, the opinion of the shareholders’ meeting shall be sought before
taking on such secondary employment.  Before taking on any secondary employment,
prior notice shall be given to the shareholders’ meeting.

 

2.               Dr. Landsberg undertakes to refrain from competing with the
Company or any companies affiliated with the Company for the duration of this
Service Agreement.  In particular, Dr. Landsberg shall not acquire any interests
in competitors of the Company, transact business on behalf of such competitors,
be it for his own account or for the account of

 

 

--------------------------------------------------------------------------------


 

third parties, or provide any other services to such competitors.  Excepted from
the foregoing shall be the acquisition of shares in publicly traded companies,
provided that such acquisitions do not give him a considerable influence over
the actions of such Company.

 

Furthermore, Dr. Landsberg undertakes to strictly comply with all insider
trading regulations stipulated by the law and/or by the Company, each as amended
from time to time.

 

3.               In the interest of both parties, Dr. Landsberg shall disclose
to the shareholders’ meeting any conflict of interests arising in connection
with the performance of his duties and responsibilities.  The foregoing
provision shall apply, in particular, if customers, suppliers, or any other
business partners of the Company or affiliated with the Company are relatives,
personal friends, or close business associates of Dr. Landsberg, or stand in a
close relationship with such relatives, personal friends, or close business
associates.  The duty of disclosure shall not be limited to cases in which a
conflict of interest may have a specific effect on the performance of
Dr. Landsberg’s duties and responsibilities; rather, the mere appearance of a
conflict of interest shall be sufficient to give rise to such a duty.

 

 

 

Article 7

Duty of Confidentiality;

Exclusive License to Use Work Results; Inventions

 

1.               Dr. Landsberg shall keep all business affairs of the Company
and enterprises affiliated with the Company confidential, if such affairs are
confidential in nature and/or have not already become public knowledge. 
Dr. Landsberg further shall not grant any third parties access to the Company’s
records and files.  These obligations shall continue even after termination of
this Service Agreement.

 

2.               All work results produced by Dr. Landsberg in the performance
of his duties and responsibilities shall be the exclusive property of the
Company.  To the extent that such work results are protected by copyright,
Dr. Landsberg hereby grants the Company the exclusive and unlimited license to
use such work results in all forms conceivable now or at a later date.  This
exclusive license shall survive termination of this Service Agreement. 
Dr. Landsberg shall not be entitled to any additional compensation for the
exclusive license granted to the Company hereunder.  The compensation stipulated
in this Service Agreement shall be deemed full and adequate consideration for
the exclusive license granted to the Company hereunder.

 

3.               The Company shall be entitled to exclusive use of any
inventions and proposed technical improvements, as well as any patents, utility
models and designs, etc., developed by Dr. Landsberg in the performance of his
duties and responsibilities as managing director, without additional payment. 
The (German) “Arbeitnehmererfindungsgesetz” (Act on Employees’ Inventions) shall
apply, except for the provisions providing for the inventor’s claim to
compensation.

 

 

--------------------------------------------------------------------------------


 

Article 8

Return of Property

 

 

Following termination of this Service Agreement or Dr. Landsberg’s release from
work, Dr. Landsberg shall, of his own accord, return to the Company all objects
due to the Company or enterprises affiliated with the Company in his possession,
including all documents, notes, and instruments, as well as other data stored by
technical means, including any copies thereof.  The foregoing duty shall
especially include the duty to return the Company car provided to Dr. Landsberg
pursuant to Article 3.1 of this Agreement.  The right to retain any documents or
objects defined in this section is expressly excluded.  Dr. Landsberg shall not
be entitled to any compensation or damages for returning Company property prior
to termination of this Service Agreement.  Upon termination of his employment
relationship, Dr. Landsberg shall affirm in writing the full discharge of his
duty to return property.

 

 

 

Article 9

Term of Employment and Termination

 

 

1.               This Service Agreement is subject to the occurrence of, and
shall become effective on the day of the Closing.

 

2.               This Service Agreement shall be for an initial fixed term of
one year from the date of the Closing.  Thereafter, this Service Agreement may
be terminated by either contracting party by giving three months’ notice prior
to the end of a calendar month.  The right to terminate this Service Agreement
for good cause (Section 626 of the German “BGB” [Civil Code]) shall not be
affected thereby.  If the appointment as managing director ends without
simultaneous termination of the Service Agreement, Dr. Landsberg shall be
released from his duty to work according to Article 9.4 for the remaining term
of the Agreement, and the Company shall continue to pay the compensation
stipulated in Article 2.1 lit. a).

 

3.               The termination of this Service Agreement shall only be valid
if made in writing.

 

4.               The Company shall have the right, at any time, in particular if
notice of termination has been given by either of the contracting parties, to
release Dr. Landsberg from his duty to work (such release being either
irrevocable or in a form that it can be revoked), provided that the Company
shall continue to pay the contractual compensation due to Dr. Landsberg pursuant
to Article 2.1 lit. a).  In the event of an irrevocable release of Dr. Landsberg
from work, the time of such release shall be taken into account in calculating
the managing director’s claim to vacation.  For periods of release from work
during which continued payment of compensation is not set off against unused
vacation claims, any income which Dr. Landsberg receives from another occupation
or maliciously fails to acquire, shall be set off against his compensation
claim.

5.               This Service Agreement shall end, without notice of termination
being required, at the end of the month in which Dr. Landsberg attains the age
of 65, as well in case of his becoming incapable of gainful employment according
to Section 43 of the (German) “SGB VI” (Social Code vol. 6).

 

 

--------------------------------------------------------------------------------


 

Article 10

Insurance Benefits

 

 

If Dr. Landsberg requests, the Company will — by means of contribution — make
annual contributions of €1,752 (in words:  Euro one thousand seven hundred
fifty-two) gross on behalf of Dr. Landsberg to an insurance company in
accordance with the provisions of a direct insurance (Direktversicherung).

 

 

--------------------------------------------------------------------------------


 

Article 11

Final Provisions

 

 

1.               To the extent that this Service Agreement enters into force
according to Article 9.1 above, it shall supersede all former agreements
regarding the employment relationship that may hitherto have been concluded by
the parties and/or any other affiliate, and/or subsidiary of the Company,
especially, but not exclusively, the Severance and Non-Compete Agreement dated
21 May 2003, between Medex Inc. and Dr. Landsberg.

 

2.               To the extent that this Service Agreement enters into force
according to Article 9.1 above, Dr. Landsberg hereby waives all and any possible
claims arising from all former agreements regarding the employment relationship
that may hitherto have been concluded by the parties and/or any other affiliate,
and/or subsidiary of the Company, especially, but not exclusively, arising from
the Severance and Non-Compete Agreement dated 21 May 2003, between Medex Inc.
and Dr. Landsberg.

 

3.               This Service Agreement contains all the agreements and
arrangements made between the parties.  There are no oral side agreements.  For
the avoidance of doubt, this Service Agreement shall be governed by German Law.

 

4.               Modifications of and/or amendments to this Agreement shall only
valid if made in writing.  This shall also apply to the cancellation or
amendment of the requirement of the written form.

 

5.               If any provision hereof is or becomes invalid, the validity of
the other provisions hereof shall not be affected thereby.  In such a case, the
invalid provision shall be replaced with a valid provision which is as
consistent as possible with the economic purpose of the invalid provision
intended by the parties to this Agreement.  This shall also apply if a provision
is or becomes invalid on account of the scope or extent of an obligation or a
time period.  In such case, the legally admissible scope or extent of obligation
or time period shall apply.

 

6.               Dr. Landsberg acknowledges receipt of one original counterpart
of this Agreement duly signed by each party hereto on this day.

 

 

Place and date

 

 

 

Place and date

Dusseldorf

December 4, 2004

 

 

 

Medex GmbH,

 

/s/  Dr. Georg Landsberg

 

Represented by its [shareholders’ meeting]

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Place and date

 

 

 

 

 

 

We agree with Article 11.1 and accept the waiver in Article 11.2

 

Medex Inc.

represented by

 

 

 

 

/s/ Dominick A. Arena

 

 

 

 

 

 

 

 